I do not agree that a bonus, a premium, a subsidy — call it by any name — given as an inducement for extra production, is, in any sense, a measure of value, either of the article produced or of the unit that produced it. I am convinced the Legislature gave no consideration to such inducements in enacting the law in question.
Assume mine "A" produced in 1941 as its quota 300 tons of ore. For all over that amount produced in 1943 it received a higher price — why? Not that those particular excess tons were more valuable than the others — the excess tons were not earmarked in that way. The higher price for the excess was for the extension of the mine's facilities to greater production. The increase in price was consideration for production services, measured in price per pound of ore.
Value is the power an article itself confers upon its possessor to command, in exchange for itself, the labor or the product of labor of others. A prospective purchaser of mine "A" would not consider the willingness of the government to pay a premium for extra production an element of the value of the mine or of its ore. Rich ore available at low cost would not mature the purchaser's right to ceiling price plus subsidy. That right would mature only with specified production. The right is not contingent upon the kind of ore, but upon the amount of production. Production, not ore, is the foundation — the consideration for the premium.
What did the Legislature have in mind when it enacted the sections of our law in question? They were seeking a formula for establishing the commercial value of the mines. *Page 187 
An estimate of that value could not be made by merely looking at the mine — no one knew what was underground. They concluded that the best method of estimating that value was upon its ore value. Its ore value was evidenced by the proceeds of that ore. In effect they adopted this ore value as the unit of measure, and then established the formula for its use.
It may be that due to war conditions, ceiling prices, or other legal restrictions the true commercial value of that ore was not, as a practical matter, realized; but the formula did not change as a result. The Legislature was not thinking in terms of emergency conditions, and did not make any provision for expanding that formula to include income of a nature other than that of ore value — such as income from the rendition of extra production services.
In furtherance of the war effort the government expended vast sums for production. Many of the articles produced possessed little or no commercial value, although they were important war assets. One cannot reason from war expenditures to commercial values with any degree of accuracy or logic. I don't think the Legislature attempted any such reasoning. *Page 188